EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on 4 August 2021.
The application has been amended as follows: 
Claim 1:   A solid-state image sensing device of a global-shutter type comprising:
a plurality of unit pixels arranged in a matrix, each unit pixel including a photoelectric conversion element that generates and accumulates charge in a charge amount responsive to an incident light quantity and a memory that accumulates the charge transferred from the photoelectric conversion element, a vertical driving unit that performs a shutter operation and reads from the unit pixels an analog signal related to the charge amount of the charge accumulated on the memories, and
an analog-to-digital (AD) converter that performs an analog-to-digital (AD) conversion on the analog signal read by the vertical driving unit, wherein the vertical driving unit performs the shutter operation during a time period from when the AD converter starts the AD conversion to when the AD converter ends the AD conversion, and
wherein the AD converter does not output a digital signal during a time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation,
a storage unit that stores a plurality of the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, and Page 2 of 7Response to Non-Final Office Action dated March 3, 2021 Appl. No.: 16/927,562 Attorney Docket No.: US81975 
a processor that performs signal processing on the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, wherein the AD converter suspends the AD conversion during the time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation, and 
wherein the processor uses in the signal processing the digital signals serving as buffer data from among the digital signals stored on the storage unit, the digital signals serving as the buffer data corresponding to two rows or more of the unit pixels and scheduled to be generated during the time period while the AD converter suspends the AD conversion.
Claim 4: Cancel
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a storage unit that stores a plurality of the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, andPage 2 of 7Response to Non-Final Office Action dated March 3, 2021Appl. No.: 16/927,562Attorney Docket No.: US81975 a processor that performs signal processing on the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, wherein the AD converter suspends the AD conversion during the time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation, and wherein the processor uses in the signal processing the digital signals serving as buffer data from among the digital signals stored on the storage unit, the digital signals serving as the buffer data corresponding to two rows or more of the unit pixels and scheduled to be generated during the time period while the AD converter suspends the AD conversion, in combination with the other elements of the claim.  The closest prior art of record, Egawa in view of Deng teaches the image sensing device that suspends an A/D conversion process, however, the combination fails to teach or suggest “a storage unit that stores a plurality of the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, and a processor that performs signal processing on 
Claims 2 and 3 are allowable due to their dependence on claim 1.
Claim 5 is allowable because the prior art of record fails to teach or suggest a solid-state image sensing device of a global- shutter type comprising: a vertical driving unit that performs a shutter operation and reads from the unit pixels an analog signal related to the charge amount of the charge accumulated on the memories, and an analog-to-digital (AD) converter that performs an analog-to-digital (AD) conversion on the analog signal read by the vertical driving unit, wherein the vertical driving unit performs the shutter operation during a time period from when the AD converter starts the AD conversion to when the AD converter ends the AD conversion, and wherein the AD converter performs the AD conversion even during a time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation and invalidates a digital signal generated in the AD conversion, in combination with the other elements of the claim.  The closest prior art of record, Egawa in view of Deng teaches an image sensing device in which analog to digital conversion is paused during a shutter operation, however, the combination fails to teach or suggest “wherein the AD converter performs the AD conversion even during a time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation and invalidates a digital signal generated in the AD conversion” as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696